        Case 1:05-cv-00764-CKK Document 317 Filed 08/17/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                                       CASE NOS.
TOFIQ NASSER AWAD AL BIHANI (ISN 893),
ABDUL LATIF NASSER (ISN 244),                          04-cv-1194 (TFH) (ISN 569)
SHARQAWI AL HAJJ (ISN 1457),                           05-cv-23 (UNA) (ISN 841)
SANAD AL KAZIMI (ISN 1453),                            05-cv-764 (CKK) (ISN 244)
SUHAIL SHARABI (ISN 569),                              05-cv-1607 (RCL) (ISNs 1460, 1461)
HANI SALEH RASHID ABDULLAH (ISN 841),                  05-cv-2386 (RBW) (ISNs 893, 1453)
ABDUL RABBANI (ISN 1460),                              08-cv-1360 (EGS) (ISN 10016)
AHMED RABBANI (ISN 1461),                              08-cv-1440 (CKK) (ISN 10025)
ABDUL RAZAK (ISN 685),                                 09-cv-745 (RCL) (ISN 1457)
ABDUL MALIK (ISN 10025),                               10-cv-1020 (RJL) (ISN 685)
ABU ZUBAYDAH (ISN 10016),

                             Petitioners,
                     v.

DONALD J. TRUMP, et al.,

                             Respondents.


                               NOTICE OF WITHDRAWAL

       Please take notice that the undersigned is hereby withdrawing as counsel for Amicus

Curiae Muslim Advocates in the above-referenced action, as she is no longer employed with

Muslim Advocates. Amicus Curiae Muslim Advocates will continue to be represented by other

counsel of record.




                                              1
        Case 1:05-cv-00764-CKK Document 317 Filed 08/17/19 Page 2 of 3



Dated: August 17, 2019                    Respectfully submitted,

                                           /s/ Sirine Shebaya
                                          Sirine Shebaya (D.C. Bar No. 1019748)
                                          P.O. Box 42219
                                          Washington, D.C. 20015
                                          sirine.shebaya@aya.yale.edu
                                          Tel: (202) 656-4788




                                      2
        Case 1:05-cv-00764-CKK Document 317 Filed 08/17/19 Page 3 of 3



                                CERTIFICATE OF SERVICE


       I hereby certify that on August 17, 2019, I filed this notice of withdrawal through this

Court’s CM/ECF system, which will send a notice of electronic filing to all counsel required to

be served.



                                                              By: /s/ Sirine Shebaya




                                                3
